Citation Nr: 1017649	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  03-34 671A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for depression.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to October 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, in which the RO denied service 
connection for depression.  

In his December 2003 substantive appeal, the Veteran 
requested a hearing before a Veterans Law Judge in 
Washington, DC.  A March 2007 letter advised the Veteran that 
his hearing was scheduled in May 2007; however, in 
correspondence dated in March 2007, the Veteran indicated 
that he would not attend his hearing.  As such, his hearing 
request is withdrawn.  See 38 C.F.R. § 20.702(e) (2009).  

In June 2007 the Board remanded the claim of entitlement to 
service connection for depression for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

Unfortunately, the claims file reflects that further action 
on the claim on appeal is warranted, even though such action 
will, regrettably, further delay an appellate decision in 
this appeal.

Records of VA treatment, dated from June 2002 to August 2008, 
reflect findings of and treatment for panic disorder without 
agoraphobia, dysthymic disorder, and depression.  The Board 
notes that, during a February 2003 VA examination, the 
Veteran reported that he last worked in May 2002, when he was 
fired for missing work and for pain and swelling in his feet.  
He stated that he had been turned down four times for Social 
Security disability applications.  During VA treatment in 
June 2002, the Veteran reported that he was currently 
unemployed because of problems with gout and panic attacks.  
During VA mental health treatment in April 2003, the 
physician opined that the Veteran was not able to work 
because of the severity of his symptoms, and noted that the 
Veteran had a Social Security Disability Insurance (SSDI) 
claim pending.  During VA mental health treatment in December 
2003, the Veteran reported that his hypertension and gout had 
become so severe that he was let go from work.  The physician 
again noted that the Veteran's claim for SSDI was pending.  
The physician opined that the Veteran was not capable of 
work, as the degree of his psychiatric symptoms, along with 
his physical problems, made gainful employment unrealistic.  
The diagnoses following VA primary care treatment in January 
2004 were hypertension, hyperlipidemia, depression, arthritis 
of the hands and feet, gastroesophageal reflux disease 
(GERD), and ACEI-induced cough.  The physician opined that 
the Veteran was not able to work because of difficulty with 
blood pressure control, arthritic pain, and disability.  A 
June 2006 record of VA mental health treatment reflects that 
the Veteran was approved for SSDI.  

While Social Security Administration (SSA) records are not 
controlling for VA determinations, they may be "pertinent" 
to VA claims.  See Collier v. Derwinski, 1 Vet. App. 412 
(1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
Hence, when VA is put on notice of the existence of SSA 
records, it must seek to obtain those records before 
proceeding with the appeal.  See Murincsak; see also Lind v. 
Principi, 3 Vet. App. 493, 494 (1992).  

The aforementioned treatment records, in particular, the 
April and December 2003 VA mental health treatment records, 
reflect that records pertaining to the Veteran's claims for 
SSA disability benefits are potentially pertinent to the 
claim on appeal.  As the Veteran's SSA records have not 
previously been associated with the claims file and may be 
pertinent to the claim on appeal these records should be 
requested.

In addition, VA has a duty to obtain relevant records of 
treatment reported by private physicians.  Massey v. Brown, 7 
Vet. App. 204 (1994).  In November 2002, the Veteran filed a 
VA Form 21-4142 (Authorization and Consent to Release 
Information to the Department of Veterans Affairs (VA)) for 
Western Tidewater Mental Health Center.  In a response 
received in January 2003, Western Tidewater Mental Health 
Center, in Suffolk, Virginia, responded that the Veteran's 
records were unavailable, as they were in storage, adding 
that he was seen three times in 1995 for substance abuse 
counseling and that, if he had walked-in unscheduled, he may 
have been seen briefly, but no record would have been 
generated.  In January 2003, the Veteran submitted a copy of 
an October 1988 letter from a counselor at Western Tidewater 
Mental Health Center, in which she indicated that it had been 
quite a while since his last appointment, and expressed her 
hope that his panic attacks were not as bad.  

Following the June 2007 remand, the Veteran filed a VA Form 
21-4142 for Tidewater Mental Health in Suffolk, Virginia.  He 
indicated that he did not remember the dates of treatment, 
but that it was during the time before he went (suggesting, 
possibly, that he received treatment at that facility prior 
to service).  In August and October 2009, the AMC requested 
records from Tidewater Mental Health in Norfolk, Virginia.  
In a response received in October 2009, Tidewater Mental 
Health In Home Services, in Norfolk, Virginia, indicated that 
it had returned the first letter, advising the AMC that it 
had the wrong organization.  Because of the receipt of the 
second letter, the program coordinator at Tidewater Mental 
Health In Home Services advised the AMC that that facility 
had not provided services to the Veteran.  He added that, 
while the address on the letter from the AMC was correct, the 
Veteran indicated on his VA Form 21-4142 that the facility at 
which he received treatment was in Suffolk, Virginia.  The 
program coordinator provided the address for Western 
Tidewater Mental Health Center in Suffolk, Virginia (the same 
address as that provided by the Veteran in November 2002), 
and suggested that the AMC check with that facility.  

As the claim is being remanded for further development, the 
AMC/RO should contact the Western Tidewater Mental Health 
Center in Suffolk, Virginia, and attempt to obtain any 
available treatment records pertinent to the claim on appeal.  

Finally, in the June 2007 remand, the Board instructed that 
the Veteran should be afforded a VA examination to resolve 
the likely etiology of his claimed depression.  A September 
2009 letter advised the Veteran that his examination was 
scheduled later that month.  The record reflects that the 
Veteran failed to report for that VA examination.  In 
correspondence dated in November 2009, a friend of the 
Veteran's stated that the Veteran had misplaced the form 
provided for him to sign, and asked that he be sent another 
one.  In his April 2010 Informal Hearing Presentation, the 
Veteran's representative argued that, in light of the 
information from the Veteran's friend, it was plausible that 
notification for the psychiatric examination was also 
misplaced.  He, therefore, requested that the case be 
remanded to afford the Veteran another opportunity to be 
examined.  

As the case is being remanded for other development, the 
Board finds that the Veteran should be afforded one more 
opportunity for a VA examination.  However, he is hereby 
notified that it is his responsibility to report for any 
examination and to cooperate in the development of the case, 
and that failure to report for a scheduled VA examination, 
without good cause shown, may have adverse effects on his 
claim.  See 38 C.F.R. § 3.655 (2009); see also Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (noting that the VA's 
duty to assist the veteran is not a one-way street; the 
veteran also has an obligation to assist in the adjudication 
of his claim).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA, 
who treated the Veteran for depression or 
any mental health issue, prior to and 
following his brief period of service.  
The Veteran should be requested to 
provide the names and addresses of all 
secondary schools he attended prior to 
entering service, including junior and 
senior high schools, and colleges, in 
order that student records from those 
facilities can be obtained.  Of 
particular interest are records from the 
Western Tidewater Mental Health Center in 
Suffolk, Virginia.  After the Veteran has 
signed any appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review. 

2.  The AMC/RO should obtain from the SSA 
a copy of any decision(s) regarding the 
Veteran's claim(s) for disability 
benefits pertinent to the claim on 
appeal, as well as copies of all medical 
records underlying those determinations.  

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the 
Veteran should be afforded a VA 
psychiatric examination to determine the 
etiology of any present acquired 
psychiatric disorder.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
psychiatrist or psychologist for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report of the 
examiner.  

The Veteran was almost 24 years old when 
he entered service.  The psychiatrist or 
psychologist is to obtain a complete 
account of the Veteran, from elementary 
school forward, including all 
educational, occupational and medical 
history.  Based on a review of the 
record, and evaluation of the Veteran, 
the examiner is requested to summarize 
the Veteran's mental disorders, 
including, but not limited to, any 
personality disorders, and identify 
which, if any, are congenital.  The 
examiner should also offer an opinion as 
to which, if any, mental conditions 
clearly and unmistakably preexisted the 
Veteran's period of active duty.  The 
examiner is additionally requested to 
opine as to whether it is at least as 
likely as not (50 percent or greater 
probability) that any mental disorder had 
its onset during service.

The examiner is also requested to offer 
an opinion, without resort to 
speculation, as to whether it is at least 
as likely as not (50 percent or greater 
probability) that any mental disorder 
that pre-existed service suffered an 
increase in disability during the period 
of June 1977 to October 1977, apart from 
that due to the natural progress of the 
respective condition.  

All examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After ensuring that the development 
is complete, re-adjudicate the claim.  If 
not fully granted, issue a supplemental 
statement of the case before returning 
the claim to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

	(CONTINUED ON NEXT PAGE)


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


